DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 6/30/2020 is acknowledged.
Claims 12-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2020.

Drawings
The drawings were received on 10/28/2020.  These drawings are unacceptable because they are same as originally filed drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed frame, inlet section, outlet section in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
 	Claim 7 recites the limitation "the storage" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Viero et al. (EP 2843123 A1) in view of Goldberg et al. (US 9,139,949).
Viero et al. disclose a filter assembly 218 configured for being used in combination with a machine 100 for drying laundry, in particular a washer-dryer, comprising: a frame 303; a duct 361 (Fig. 3B) defined in the frame 303 and configured for being passed through by a drying airflow; an inlet section 330 configured for allowing the airflow to have access to the duct (Figs. 3C, 3D, 3E); an outlet section 303d configured for allowing the airflow to leave the duct (Fig. 3B); a filter 321 (Fig. 3B) configured for intercepting the airflow and for separating from the airflow particles carried by the airflow (paragraph [0073]), the filter 321 acting between the inlet section and the outlet section (Fug, 3A, 3B); a closure associated with the inlet section 330 comprising a rotatable flap 309 hinged to the frame 303 (Figs. 3D, 3E, paragraph [0045]) and being selectively moveable between a first configuration where the rotatable flap 309 is held in an open position (Fig. 3E) and a second configuration where the rotatable flap 309 moves to a closed position(Fig. 3D); in the first configuration, the rotatable flap 309 is in an open position so that the access of the airflow to the duct is allowed (Fig. 3E), and in the second configuration,, the rotatable flap 309 moves to a closed position, so that the access of the airflow to the duct is substantially prevented (Fig. 3D).  Wherein the closure 309 is rotatable with respect to the frame 303 (Figs. 3D, 3E).   Wherein the inlet section 330 is positioned in a lateral wall of the frame 303 (Fig. 3A, paragraph [0057]).  Wherein the end portion of the rotatable flap 309 (top portion of 309 where pins 309a located is considered as an end portion of the rotatable flap 309 comprises a rounded profile (Figs. 3D, 3E).  Wherein movement of the rotatable flap 309 from the open position to the closed position takes place under the action of the gravitational force and/or of an elastic force (paragraph [0056], [0057]).  Wherein the filter comprises a first filtering mesh 321 and a second filtering mesh 520, the first filtering mesh 321 being positioned upstream of the second filtering mesh 520 and being coarser than the second filtering mesh 520 (Fig. 2A, . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viero et al. (EP 2843123 A1) in view of Goldberg et al. (US 9,139,949) as applied to claim 11 as above, and further in view of Bentele (US 7,854,325).
 	The filter assembly of Viero et al. as modified by Goldberg et al. as above includes all that is recited in claim 17 except for the stop comprises an elastic tab positioned on a bottom wall of the frame. Bentele discloses a drawer stop comprising an elastic tab 7 positioned on a bottom .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Viero et al. (EP 2843123 A1) in view of Goldberg et al. (US 9,139,949) as applied to claim 5 as above, and further in view of Werner (US 4,653,200).
 	The filter assembly of Viero et al. as modified by Goldberg et al. as above includes all that is recited in claim 18 except for the bulge comprises a rounded profile conjugated to the rounded profile of the end portion of the rotatable flap profile in order to act as member of a cam coupling between the bulge and the end portion. Werner teaches a bulge 68 comprises a rounded profile conjugated to the rounded profile of the end portion of the rotatable flap 64 profile in order to act as member of a cam coupling between the bulge and the end portion (Fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the filter assembly of Viero et al. to include a bulge comprises a rounded profile conjugated to the rounded profile of the end portion of the rotatable flap profile in order to act as member of a cam coupling between the bulge and the end portion as taught by Werner in order to facilitate the coupling between the bulge and the flap end portion. 

Response to Arguments
Applicant’s argument regarding drawing objection is noted. However, the replacement of drawings of Figs. 7 and 15 submitted 10/28/2020 do not include the labels 101, 103 and 104 as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762